

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT




Amendment No. 1 dated as of December 11, 2018 to the Employment Agreement (the
“Agreement”) dated as of April 28, 2017 among Seth P. Bernstein (the
“Executive”), AllianceBernstein L.P. (“AB”), AllianceBernstein Holding L.P. (“AB
Holding”) and AllianceBernstein Corporation (the “Corporation,” and together
with AB and AB Holding, the “Company”).


WHEREAS, the Compensation and Workplace Practices Committee (the “Committee”) of
the Board of Directors of the Corporation, during a regular meeting duly held on
December 11, 2018, adopted a resolution by which the Committee approved an
amendment to the Agreement relating to the Executive’s annual equity grants in
2018 and future years;


NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions as set forth herein, and other valuable
consideration, the receipt of and sufficiency of which are hereby acknowledged,
it is hereby agreed between the Company and the Executive as follows:


1.Defined Terms. Terms defined in the Agreement shall have the same meaning when
used in this Amendment.


2.Annual Equity Grants. Notwithstanding any contrary or inconsistent provision
in the Agreement, any annual equity award made to the Executive under Section
4(c)(ii) of the Agreement shall be made in all respects in accordance with the
Company’s compensation practices and policies generally applicable to the
Company’s executive officers as in effect from time to time, including the
documentation of any such award with the then current form of Incentive
Compensation Program award agreement.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by a duly authorized officer and the Executive has executed this
Amendment on his own behalf intending to be legally bound.


ALLIANCEBERNSTEIN L.P.


BY:    /s/ Larry Cranch        
Larry Cranch
General Counsel




ALLIANCEBERNSTEIN HOLDING L.P.


BY:    /s/ Larry Cranch        
Larry Cranch
General Counsel




ALLIANCEBERNSTEIN CORPORATION


BY:    /s/ Larry Cranch        
Larry Cranch
General Counsel








AGREED TO AND ACCEPTED BY:




/s/ Seth Bernstein            
Seth Bernstein




December 11, 2018            
Date














ablegal – 3508463 v1


